Hooker, J.
In 1871 Elisha M. Adams united with Francis D. Boardman in the execution of a bond to secure payment to the Michigan Asylum for the Insane, at Kalamazoo, for care and maintenance to be afforded to one George P. Boardman, an insane patient, and son of Francis D. Boardman. Both Francis D. Boardman and Adams were possessed of considerable property. In 1875 Adams corUt'-eyed the premises in controversy to his wife, who' neglected to have her deed recorded until *182after his death, which occurred in 1884. Subsequently the land in controversy was conveyed to the defendant, her son, through several voluntary conveyances. Adams is claimed to have been insolvent at the time of his death, in 1884. Boardman died in 1883. In 1893 the treasurer of the asylum caused the appointment of the complainant as administrator of the estate of Adams, and filed a claim in probate court for services rendered in the care and maintenance of George P. Board-man before Adams’ death, upon the allowance of which the bill in this case was filed, attacking defendant’s title, and seeking to have the property applied upon the claim, and the circuit court granted the relief prayed.
In our opinion, the testimony shows an absence of fraudulent design, when the deed was made, notwithstanding the failure to record the deed. It appears that Adams had ample property with which to pay his debts, and a gift, under such circumstances, will not be set aside, in the absence of evidence of a fraudulent intent. We think the case should not be ruled by that of Fetters v. Duvernois, 73 Mich. 481, upon which counsel for complainant rely. It is radically different, in essential features. In that case the conveyance was a quitclaim deed, which the parties intended to operate as a will, which was probably never delivered, and, upon its face, was but the quitclaim of a future interest. It was voluntary, and not to be used in case of the grantor’s recovery. In this case the instrument was a warranty deed of a present interest. Its execution was accompanied. by delivery, and it was withheld from record through inadvertence. It does not appear that the possession was retained by the grantor to the exclusion of his wife, and, although he collected rents, he is shown to have accounted to her for them. The following cases cited by counsel seem to us to cover the points involved: Cutter v. Griswold, Walk. Ch. 437 (see cases cited in note to annotated edition); Page v. Kendrick, 10 Mich. 300; Gale v. Gould, 40 Mich. 515; Fraser v. Passage, *18363 Mich. 556; Wooden v. Wooden, 72 Mich. 353; Hinders Lessee v. Longworth, 11 Wheat. 199, 210; Lloyd v. Fulton, 91 U. S. 479; Ware v. Purdy, (Iowa) 60 N. W. 526.
The decree is reversed, and bill dismissed, with costs of both courts.
Grant, Montgomery, and Moore, JJ., concurred. Long, C. J., did not sit.